                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND



In re Application of Daniel Snyder
for an Order Directing Discovery from                Civil Action No. 1:20-cv-02705-ELH
Moag & Co., LLC Pursuant to
28 U.S.C. § 1782                                        REDACTED VERSION




        PETITIONER DANIEL SNYDER’S MOTION TO COMPEL RESPONDENT
                 MOAG & CO., LLC TO PRODUCE DOCUMENTS


       Pursuant to Federal Rule of Civil Procedure 37(a), Petitioner Daniel Snyder (“Mr. Snyder”

or “Petitioner”) brings this Motion to Compel Respondent Moag & Co., LLC (“Moag” or

“Respondent”) to Produce Documents (the “Motion”) in response to the subpoena for documents

duly served on October 19, 2020. In support, Petitioner respectfully requests that the Court:

       1) Issue an order compelling Moag to produce phone records, text messages, and other

communications with all third parties, including but not limited to                        and

             , prior to and after the Defamatory Articles, concerning Snyder, the Defamatory

Articles,1 and any other anticipated or actual negative publicity concerning Petitioner, within 7

days of the date of the Order. Such documents are directly responsive to Document Request No.

4 in the subpoena for documents, attached as Exhibit 1 to the accompanying Declaration of

Rizwan Qureshi, dated November 11, 2020, and were excluded from Respondent’s paltry and bad

faith productions of documents on November 9 and November 10, 2020.




1
 All capitalized terms not otherwise defined herein shall have the meaning attributed to them in the
underlying Petition.
       3) Award Petitioner his reasonable attorney’s fees, in an amount to be determined and

upon the submission of appropriate documentation for the Court’s review, for fees incurred to

bring this Motion.

       Prompt relief is necessary because Petitioner has served a deposition subpoena on Moag

for deposition on November 20, 2020, and the requested documents are necessary for the

deposition.

Dated: November 16, 2020                  Respectfully Submitted,

                                          REED SMITH LLP

                                          By: /s/Andrew C. Bernasconi
                                             Andrew C. Bernasconi (MD Bar No. 15780)
                                             1301 K Street NW
                                             Suite 1000, East Tower
                                             Washington, DC 20005
                                             Tel: (202) 414-9200
                                             abernasconi@reedsmith.com

                                          Rizwan A. Qureshi
                                          (Pro Hac Vice Motion Forthcoming)
                                          1301 K Street NW
                                          Suite 1000, East Tower
                                          Washington, DC 20005
                                          Tel: (202) 414-9200
                                          rqureshi@reedsmith.com

                                          Jordan W. Siev
                                          (Pro Hac Vice Motion Forthcoming)
                                          599 Lexington Avenue, 22nd Floor
                                          New York, NY 10022
                                          Tel: (212) 521-5400
                                          jsiev@reedsmith.com


                                          TACOPINA, SEIGEL & DEOREO, P.C.
                                          Joseph Tacopina
                                          Chad D. Seigel
                                          275 Madison Avenue, 35th Floor
                                          New York, NY 10016
                                          jtacopina@tacopinalaw.com

                                            -2-
                                          cseigel@tacopinalaw.com
                                          (Pro Hac Vice Motion Forthcoming)

                                          Attorneys for Petitioner
                                            Daniel Snyder




                             CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that on this 16th day of November 2020, a copy of the foregoing

Motion to Compel Respondent Moag & Co., LLC to Produce Documents was electronically

filed with the Court and served upon all counsel of record. I further certify that the sealed

unredacted versions of the documents were served upon counsel of record via e-mail.

                                                  /s/Andrew C. Bernasconi
                                                  Andrew C. Bernasconi




                                            -3-
